DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 limitation “the axial length (L) of the tubular portion is preferably between a minimum value of 4 mm and a maximum value of 10 mm” is indefinite, as the term "preferably " does not positively recite whether the limitation following the phrase are required of the invention.  For the purposes of examination, this limitation has been regarded as optional and, thus, not required.  Furthermore, there is insufficient antecedent basis for "the tubular portion" recited in line 2.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Pons USP 5975647 in view of Aritake et al. USPGPUB 20120177312.
Claim 1, Pons (Fig. 3) discloses a hub bearing assembly, the assembly comprising: an axial tubular appendage 11 capable of being inserted into a central hole of a wheel 6 of the vehicle, wherein the tubular appendage defines a cylindrical radially outer surface, a collar 9 of cylindrical shape configured such that when mounted on the tubular appendage the collar covers a second “centring” section 14 of the radially outer surface, wherein the collar comprises an insert of metallic material (col. 1, l. 12) and an inner coating layer which at least partially covers the insert (col. 3, ll. 1 – 4).

Aritake teaches that it was well-known to provide coating on a similar device 29 by galvanizing in order to provide corrosion resistance ([0116]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pons, such that the coating is formed by the process of galvanizing, as taught by Aritake, since it was a well-known process for forming a coating layer that provides corrosion resistance. 
Claim 2, Pons discloses the radially outer surface comprises a first “centring” section 13 axially aligned with the second “centring” section 14 and having a diameter (A) greater than a diameter (B) of the second “centring” section.
Pons does not expressly discloses the insert defining a cylindrical portion of the collar and having a radial thickness (S) which is less than half of the difference between the diameter (A) of the first “centring” section and the diameter (B) of the second “centring” section.  However, setting the radial thickness and the diameters of the first and second “centring” section according to said relationship would be a mere matter of routing optimization, since Pons discloses setting the diameters of the first and second "centring" sections in a manner that facilitates “centering of the brake flange 11 and the wheel 6, which are produced with different tolerances” (col. 2, ll. 38 – 44).
Claim 3, Pons discloses the collar comprising a flanged portion (tapered portion at 35) fixed to the insert of metallic material, which has an axial length (L) having smaller dimensions than the axial dimensions of the second “centring” section.  

Claim 5, Pons as modified by Aritake discloses the inner coating layer as a galvanized coating material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656